DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Rejection under 35 U.S.C. §101 is withdrawn in light of the amendments to the claims.
	Applicant’s arguments with respect to prior art rejections of all pending claims, filed 12/29/2021, have been fully considered and are persuasive in light of the amendments to the claims. The rejections are withdrawn. 
	Double patenting rejection is withdrawn in light of the Terminal Disclaimer filed on 12/29/2021.
Allowable Subject Matter
Claims 1, 3-7, 9-14, 16, 18 and 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to teach every limitation of the independent claims. Specifically, the prior art fails to teach the limitations of claims 1, 14, and 18 including analyzing the one or more images to visually identify a location of greatest displacement of the user's skin when the pulse pressure wave passes through an underlying artery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793